                                                                              (COURT USE ONLY)
           USDC IN/ND case 3:18-cv-00887-JD-MGG document 22 filed 01/07/19 page  1 of 4
                                                                                           RECEIPT NO.



                                              UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF INDIANA


             JOHN WESLEY KIMBROUGH, III

                            v.                                      Cause No.                  3:18CV887-PPS/MGG

              JOSEPH THOMPSON, et al.




                        MOTION FOR ADMISSION TO PRACTICE PRO HAC VICE ON BEHALF OF

                                                 PLAINTIFF, JOHN WESLEY KIMBROUGH, III

                                                           Party(s) Represented


Prefix (check one)       Mr.        Ms.          Mrs.

Last Name:              VanDeventer                 First Name:               John            Middle Name/Initial           D.


Generation (Sr, Jr, etc):



Firm Name:                                                        Jenner & Block LLP

Street Address:                            353 N. Clark Street                           Suite/Room No.:

City:                    Chicago                        State:                    IL             Zip:               60654

Office Telephone No.:                     (312) 840-7314                     Fax No.:               (312) 527-6484


E-Mail Address:                                                  JVanDeventer@jenner.com




EDUCATION:
College:             Michigan State University             Degree:                B.A.           Year Completed:            2007

Law School:                            University of Michigan Law School                          Year Graduated:            2013

Other Post-Graduate Schooling:

                                                            Page 1 of 3
LIST EACH USDC
          STATE IN/ND caseYOU
                TO WHICH   3:18-cv-00887-JD-MGG document
                              ARE ADMITTED TO PRACTICE   22 filed 01/07/19 page 2 of 4
                                                       LAW:
       STATE                   YEAR ADMITTED                      CURRENT STATUS                    BAR I.D. NUMBER
         IL                          2014                               Active                          6315809




Please include a current certificate of good standing (fewer than 60 days old) from each jurisdiction listed above in
order to satisfy the requirements articulated in Local Rule 83-5(a)(2)(C)(ii).
LIST EACH FEDERAL COURT TO WHICH YOU ARE ADMITTED TO PRACTICE LAW:
                   COURT                      YEAR ADMITTED                                   CURRENT STATUS
         U.S. Court of Appeals, Seventh Circuit                         2018                        Active

     U.S. District Court, Northern District of Illinois                 2015                        Active




If admitted to the U.S. Supreme Court, please provide a current certificate of good standing (fewer than 60 days
old.) Otherwise, no certificate of good standing is needed for any other Federal Court listed above.


Have you ever been publicly disciplined by any other court in the United States or its territories, commonwealths,
or possessions?     Yes (If yes, please attach an explanation)      No



 Applicant: I,                    John D. VanDeventer                    , do solemnly swear or affirm that:
              I am a member in good standing of the bar of every jurisdiction to which I am admitted to practice.

              I have read and will abide by the Local Rules of the United States District Court for the Northern
              District of Indiana, including Appendix B: Standards for Professional Conduct Within the Seventh
              Federal Judicial Circuit.

              I declare under penalty of perjury that the statements in this application are true and correct.


              Dated:         January 4, 2019

                                                                                 Signature of Applicant



                                                          Page 2 of 3
          USDC IN/ND case 3:18-cv-00887-JD-MGG document 22 filed 01/07/19 page 3 of 4



Considered and approved.

SO ORDERED.

Dated:
                                                             Judge, U. S. District Court




                                            Page 3 of 3
                                                                                   Revised 06/05/2013
USDC IN/ND case 3:18-cv-00887-JD-MGG document 22 filed 01/07/19 page 4 of 4




                      Certificate of Admission
                       To the Bar of Illinois
    I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                  John David VanDeventer


    has been duly licensed and admitted to practice as an Attorney and Counselor at
    Law within this State; has duly taken the required oath to support the
    CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
    also the oath of office prescribed by law, that said name was entered upon the Roll
    of Attorneys and Counselors in my office on 05/01/2014 and is in good standing, so
    far as the records of this office disclose.




                                             IN WITNESS WHEREOF, I have hereunto
                                                   subscribed my name and affixed the
                                                   seal of said Court, this 31st day of
                                                   December, 2018.




                                                                                   Clerk,
                                                    Supreme Court of the State of Illinois
